ERVIN, Judge.
We affirm appellant’s conviction and sentence for sexual battery, but reverse the trial court’s imposition of a lien for the public defender’s services, because the court did not notify the accused of his right to a hearing to contest the amount. Fla.R.Crim.P. 3.720(d). We remand with directions to the trial court to conduct a hearing, during which appellant may contest the amount of the lien. Stewart v. State, 645 So.2d 580 (Fla. 1st DCA 1994); L.AD. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993).
*1285AFFIRMED IN PART, REVERSED IN PART and REMANDED.
BENTON and VAN NORTWICK, JJ., concur.